Citation Nr: 1244175	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  07-26 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

1. Whether there is new and material evidence to reopen a claim for service connection for a low back disability.  

2. Entitlement to service connection for a right shoulder disability.  

3. Entitlement to service connection for a disability of both elbows.  

4. Entitlement to service connection for headaches.  

5. Entitlement to service connection for the residuals of a traumatic brain injury (TBI).  

6. Entitlement to service connection gastroesophageal reflux disease (GERD).  

7. Entitlement to service connection for bilateral hearing loss.  

8. Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from November 1982 to November 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from several different rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Des Moines, Iowa.  

In March 2006, the RO determined that new material evidence had not been received to reopen a claim for service connection for a low back disability.  The RO denied claims for service connection for right shoulder and bilateral elbow disabilities in December 2007.  The claim for service connection for headaches was denied by the RO in April and May 2008.  The claims for service connection for a TBI and GERD were denied in May 2010.  In December 2003, the RO denied claims for service connection for bilateral hearing loss and tinnitus.  

All claims were properly appealed.  
FINDINGS OF FACT

1.  In a March 1992 rating decision, the RO denied a claim for service connection for a low back disability.  The Veteran was notified of this decision and did not file a notice of disagreement or submit new and material evidence within one year.  

2.  The evidence added to the record since the last final decision is not cumulative of the evidence previously considered and creates a reasonable possibility of an allowance of the claim for service connection for a low back disability.  

3.  Ehler-Danlos syndrome is a congenital condition that was not noted on the examination for service entrance; it clearly and unmistakably pre-existed service, but the evidence is not clear and unmistakable that there was no aggravation in service and in service injuries resulted in enhanced superimposed hypermobility to the connective tissue of the low back, right shoulder and both elbows and these disabilities have been demonstrated currently.  

4.  The preponderance of the evidence is against a finding that headaches had their onset in service or are otherwise the result of a disease or injury in active service.  

6. The preponderance of the evidence is against a finding that a TBI had its onset in service or is otherwise the result of a disease or injury in active service.  

7. In correspondence received in November 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that withdrawal of the claims for service connection for GERD, bilateral hearing loss, and tinnitus were requested.  


CONCLUSIONS OF LAW

1. The March 1992 rating decision that denied service connection for a low back disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 38 C.F.R. §§ 3.104, 19.129, 19.192 (2012).  

2. New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).  

3. Enhanced superimposed hypermobility to the connective tissue of the low back, right shoulder and bilateral elbows was incurred in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303(c), 3.304, 3.306, 4.9 (2012).  

4. Headaches were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.  

5. A TBI was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.  

6. The criteria for withdrawals of claims for service connection for GERD, bilateral hearing loss, and tinnitus by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

For the claims for service connection for headaches and a TBI, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the Veteran was sent letters in July 2006 and February 2010 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  No further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The claims file contains the Veteran's service treatment records, as well as post-service reports of VA, private treatment, and Social Security Administration (SSA) records as well as examinations.  Moreover, his statements in support of the claim are of record, including testimony provided at a January 2012 Board hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO decision review officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the undersigned identified the issues on appeal, and asked questions aimed at determining whether there was additional evidence that could substantiate the claims and obtaining information on the missing elements of the claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board's decision to reopen the claim of entitlement to service connection for a low back disability and grant the claims for service connection for enhanced hypermobility to the connective tissue of the low back, right shoulder and bilateral elbows is completely favorable.  No further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  Additionally, the withdrawn claims are decided as a matter of law and as a result no discussion of the duties to notify and assist is necessary.  

New and Material Evidence

A claim which has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7104(b).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the new claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).  In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

In March 1992, the RO denied a claim for service connection for a low back disability or low back pain because there was no present disability found.  A notice of disagreement, or new and material evidence, was not received within one year of that decision.

In December 2003, the RO found there was no new and material evidence to reopen the claim as there was no disability or nexus.  Private medical records received within one year of that decision show that the Veteran complained of low back pain since 1992.  These records constitute new and material evidence received within one year of the 2003 rating decision.  As such that decision remained pending until finally readjudicated.  See 38 C.F.R. § 3.156(b) (2012).  In March 2006, the RO found there was still no new and material evidence for the claim for the same reasons as the December 2003 RO decision.  

The March 1992, rating decision is; thus, the last final decision on the back claim.  Prior to the March 1992 decision, the evidence in the claims file consisted of the Veteran's claim, a January 1992 VA examination report, and the service treatment records.  

Since the March 1992 decision, the evidence consists of the Veteran's and other lay statements, private and VA medical records, VA examination reports, and SSA records.  The record contains an August 2012 Veteran's Health Administration (VHA) opinion which essentially finds it is more likely than not that the Veteran's congenital Ehlers-Danlos syndrome involved the back and was "manifest and potentiated" by the physical demands imposed by service.  

This opinion relates to elements of the claim that were found to be absent at the time of the 1992 denial.  It provides evidence of a current disability and a nexus to service.  As such, it is new and material evidence sufficient to reopen the claim for service connection for a low back disability.  38 C.F.R. § 3.156(a); see Shade v. Shinseki, 24 Vet. App. 110 (2010).  Additionally, the Board finds that the new evidence is not cumulative of the evidence considered at the time of the prior final decision.  The claim is reopened.  

Service connection for low back, right shoulder and bilateral elbow disabilities

Service connection will be established for disability resulting from injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) reiterated that under 38 C.F.R. § 1154(a) VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for benefits.  The Board must do more than look for a medical nexus in adjudicating claims with lay evidence; it must also discuss competence and credibility.  The Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), noted that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  Id.  See also 38 C.F.R. § 3.159(a)(2).  (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.)  

For example, in Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States Court of Appeals for Veterans Claims (Court) held that varicose veins were a disability that was capable of lay observation for the purpose of establishing service connection.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  In determining whether lay evidence is satisfactory, the Board may consider the demeanor of the witness, internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of a veteran.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The probative value of lay statements is to be weighed like all other evidence.  Bardwell v. Shinseki, 24 Vet. App. 36 (2011).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).  

VA's General Counsel has held that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted aggravation of the disease within the meaning of applicable VA regulations.  VA Gen. Coun. Prec. 82-90 (July 18, 1990), 55 Fed. Reg. 45,711; 38 C.F.R. §§ 3.303(c), 3.306 (2012).  According to the VA General Counsel's opinion, however, although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VA Gen. Coun. Prec. 82-90.  

Congenital and developmental defects are not "diseases or injuries" in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2012).  

A Veteran will be taken to have been in sound condition when examined, accepted and enrolled for service, except for defects, infirmities, or disorders noted at the time of an examination when accepted and enrolled for service; or where there is clear and unmistakable evidence that the injury existed before service and was note aggravated by such service.  38 U.S.C.A. § 1111, 1137 (West 2002).

The presumption of soundness does not apply to congenital defects because such defects are not considered diseases or injuries within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See Quirin v. Shinseki, 22 Vet. App. 390, 396-97 (2009); see also Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003) (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply").  

The presumption of soundness does apply to hereditary or congenital diseases.  See Quirin v. Shinseki, at 394-8; VAOPGCPREC 67-90 (1990).  

The Veteran has in essence claimed that his back, elbow and right shoulder disabilities were due to overuse in service and, alternately, from a dog bite (See June 2006 claim and June 2009 DRO hearing transcript, p 15).  

Service treatment records show that on examination for enlistment into service in November 1982, no pertinent abnormality was identified.  A "sunken chest" had been identified in connection with the Veteran's evaluation for service entrance.  A medical record dictated in November 1977, shows that the Veteran had been found to have pectus excavatum, but that he also had a full range of motion with normal strength in the extremities with a posture of shoulders rolled forward and a slouched position.  None of the conditions at issue in this appeal were identified.

Service treatment records also show that there was treatment and complaints related to the back and elbow; the right shoulder had findings a few months after service.  Complaints of low back pain were reported in November and December 1982, September 1984, and December 1986 records.  In December 1982 and September 1984, X-rays were negative.  At a separation examination in August 1991 he reported recurrent back pain.  In July 1983, the Veteran reportedly passed out and fell, injuring his elbow.  In May 1986, he got some sagebrush in his left elbow.  In the October 1988 report of medical history (RMH), he stated for the first time that he had fractured his left humerus ten years earlier with no sequelae.  At a VA examination in January 1992, low back pain and weakness of the right shoulder was noted.  

Evidence since service shows complaints and treatment for low back pain.  The Veteran went to physical therapy for his low back in September 1996 and from July 2000 to June 2001.  He diagnosed with strain in August 1995.  In July 2001, he had an MRI and X-ray which were both normal.  By July 2005, he had degenerative type changes with some mild canal narrowing.  

As for the right shoulder and elbows, there have been complaints and treatment over the years.  In January 1995 the Veteran had right shoulder strain.  He sought treatment in November 2002 and April 2003.  An April 2006 private record showed multiple arthralgias of the elbows and low back.  While an October 2006 X-ray of the elbows was negative, an X-ray of right shoulder showed degenerative changes.  In June 2008, he had surgery on his right shoulder due to impingement and arthritis.  Starting in 2008, he began to complaint of joint pain generally.  

The Veteran also had several VA examinations over the years.  The January 1992 VA examination report showed he had musculoskeletal low back pain, with slight restriction of full flexion of spine.  In October 2003, he had chronic mechanical low back pain.  The January 2007 VA examiner found the Veteran had back strain because he described pain with heavy lifting; the examiner said that strain was a common condition and the Veteran's service did not make him prone to this kind of injury (the Veteran was a military policeman and dog handler in service).  

An October 2009 VA joint examination yielded a diagnosis of medial epicondylitis, but the opinion was inconclusive.

In June 2008, the Veteran saw a private specialist who told him he probably had the hypermobility form of Ehlers-Danlos syndrome.  A January 2010 letter signed by a clinical professor in the genetics department of a medical college explained that he had "type III EDS", he had it his whole life and it contributed to frequent sprains and strains as documented in his military record.  A February 2010 letter states that activities documented in service aggravated his joint complications, leading to chronic pain.  

A VHA opinion was sought in 2012 to clarify the ramifications of service and Ehlers-Danlos syndrome.  The examiner confirmed that this was a congenital condition, present at birth and persisting throughout life.  It is characterized by hypermobility of joints and connective tissues.  It refers to excessive laxity of connective tissues and support structures.  

The examiner stated that because it was lifelong it was present in service but likely less symptomatic.  The examiner reviewed (as detailed above) the service treatment records and findings shortly after service and said that in aggregate the records provide a consistent narrative of worsening back pain that was exacerbated by the physical demands of service.  Also supported was increased laxity in other joints, including the right shoulder, although the elbow only to a lesser extent.  

The examiner concluded it was more likely than not that the Ehlers-Danlos syndrome was "manifest and potentiated" by the physical demands of service, specifically as to the back and right shoulder.  The examiner did not think there was enough documentation to extend that statement to the elbow joints.  

There is no evidence or opinion that Ehlers-Danlos syndrome is a congenital defect.  The VHA opinion indicates a worsening of the condition in service, which weighs against a finding that it is a congenital defect.  See Quirin (holding that a congenital defect is by definition static and not subject to aggravation).  

The presumption of soundness is applicable, because none of the claimed disabilities were identified on the examination for enlistment into service.  The VHA opinion provides clear and convincing evidence that Ehlers-Danlos syndrome, as a congenital condition, pre-existed service; but there is not clear and unmistakable evidence that the condition was not aggravated in service.  The VHA opinion indicates that there was some increase in disability of the right shoulder and back in service; and the service treatment records indicate that there were additional injuries and new complaints of joint pain in service.

The Veteran is competent to relate the back, elbow and right shoulder symptoms he has experienced since service.  38 C.F.R. § 3.159(a)(2).  He has been relatively consistent in reporting these symptoms since service.  Caluza v. Brown, 7 Vet. App. at 511 (consistency is a consideration for the Board).  The Board finds the appellant is credible on the issue of having these symptoms since service.  His statements are assigned great weight.  Given this finding, the Board finds that the claim for service connection for a bilateral elbow disability is in equipoise, despite the determination of the VHA examiner.  The benefit of the doubt is afforded the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Relying on the August 2012 VHA opinion, and the totality of the evidence, the Board finds that service connection is warranted for Ehlers-Danlos syndrome as it with associated symptoms and hypermobility to the connective tissue of the low back, right shoulder and bilateral elbows.  

Service connection for headaches and a TBI

The Board finds that service connection for headaches and/or a TBI is not warranted because the Veteran has been inconsistent on these issues and the medical evidence does not support the Veteran has residuals of a TBI.  This conclusion is supported by a highly probative August 2012 VHA report.  

The Veteran claimed in June 2006 that he had daily debilitating headaches that were initially treated in military.  Later, in March 2009, he claimed he had a TBI due to "concussion of weapons."  

At the June 2009 decision review officer (DRO) hearing, the Veteran said his headaches started when he got a fever in service in 1988 or 1990.  (Transcript, p 2.)  He had headaches currently; and they had been continuous since the in-service fever.  (Transcript, p 4.)  The DRO pointed out that the Veteran had denied headaches at separation and the Veteran was unresponsive on this point; he reported that he had headaches but didn't go to the doctor and just took Tylenol.  (Transcript, p 5 and see August 1991 RMH.)  The DRO pointed out that the first complaint of headaches post-svc was in about 1996, but the Veteran was again evasive.  (Transcript, pp 6-7.)  

In his February 2010 notice of disagreement, the Veteran said he was firing a "90MM" on a firing range and received a "back blast" to his head that caused a nose bleed and disorientation (which he claimed was part of his training).  The Veteran said the doctor said his condition was consistent with a concussion injury.  He said he met equipoise and asked for a new examination.  In his March 2010 appeal, he now claimed that headaches were due to a TBI; he had head trauma and sustained a concussion.  He didn't know he had head trauma until he started receiving care from VA.  In his June 2010 notice of disagreement, he said he received a head trauma while in formation and was knocked out with a blow to his head.  

At the January 2012 Board hearing, the Veteran said he started getting headaches after a hospital admission. (Transcript, pp 15-16.)  He said he was hospitalized for a week in 1990 or 1991.  (Transcript, p 23.)  In basic training, he fell back, hit his head and lost consciousness.  (Transcript, p 19.)  

At the DRO hearing, the Veteran's wife said she dated the Veteran while he was in the military and recalled that he had complained of headaches and pain.  (Transcript, p 10.)  At the Board hearing, the Veteran's wife said he currently had severe headaches.  (Transcript, p 18.)  His wife said he would forget things and she thought he had cognitive problems.  (Transcript, P 21.)  Her January 2011 statement, as well as the statements of the Veteran's Aunt and friend, pertain to the Veteran's disabilities.  

The Veteran is competent to state that he has had headaches or other symptoms since having an injury in service; as such a statement reports symptoms subject to lay observation.  See, 38 C.F.R. § 3.159(a)(2).  However, the Board finds the Veteran to be not credible because he has been inconsistent, as highlighted by his own statements detailed above.  Caluza, 7 Vet. App. at 511.  It is inconsistent to say that he has had headaches since service when he plainly denied having them at separation.  Further, he never reported a past concussion or blow to the head until shortly before filing his claim.  Weighing this evidence, the Board finds the Veteran is not credible.  See, Wood, 1 Vet. App. 190 and Bardwell, 24 Vet. App. 36.  His statements are assigned little weight.  

The Veteran's wife is competent to state what she observed about the Veteran during service and she may have observed signs of the Veteran having a headache.  38 C.F.R. § 3.159(a)(2); Caluza, 7 Vet. App. at 511.  However, this information contradicts the Veteran's denial of headaches at separation and his various histories reported as recently as 2003.  Her recently reported recollections are; therefore, deemed not credible and of limited weight.  

Service treatment records show that the Veteran passed out in July 1983 while in formation and a three week history of headaches on and off was noted.  In October 1988, he denied a history of frequent or severe headaches.  In July 1991, he was hospitalized for a viral syndrome that included headaches as a symptom.  As stated, at separation he denied experiencing frequent or severe headaches.  

A December 1985 emergency room record does state the Veteran reported he "rolled [his] truck about two times."  He had been drinking earlier.  However, only hand lacerations were noted and Veteran was neurologically intact; there is no mention of a head injury.  It is not plausible that the emergency room report would have noted a hand injury, but ignored an injury to the head.

Evidence since service also shows the Veteran has been intermittently treated for headaches but did not report continuity of headache symptomatology or residuals of a TBI since service.  For example, in October and November 1996, the Veteran complained of headaches to Dr. S. Later in November, the headaches resolved.  In February 1997, a Dr. J. record shows he denied headaches.  In August 2001, Dr. C. noted occipital neuralgia on the left; the Veteran was not eating very well.  A treatment note from Dr. G. shows that he said his headaches started recently.  In June 2002, he told Dr. S. headaches were not associated with trauma or systemic illness.  In a June 2003 VA record, he denied any prior head injury.  Other records show generally show headaches started becoming frequent around 2001.  

The Veteran received a VA examination in October 2003 and gave a history of onset of headaches in November 2001.  The impressions were tension-style headaches, symptoms at least as likely as not consistent with peripheral neuropathy of unknown etiology, and entrapment mononeuropathies.  The examiner said it was less likely as not that conditions are a complication of military experiences.  

A February 2008 VA examination provided no opinion on the issue, but laid out some of the Veteran's inconsistencies.  In May 2010, a VA neuropsychology consultation showed that being around gun blasts and having a high temperature were unlikely causes for the Veteran's difficulties; he was diagnosed with a cognitive disorder and a mood disorder (similar findings were noted in April 2011).  An August 2011 VA examination was negative, but little rationale was provided.  In May 2011, an examiner ruled out a cognitive disorder and suggested malingering.  

There was a September 2007 VA neuropsychologist who suggested (after some testing) that that as the Veteran had exposure to "multiple blast waves" in service and once had a nosebleed due to firing heavy weapons he could have had a TBI.  This clinician was basing this on the Veteran's self-reported history.  

In August 2012, a VHA opinion was obtained regarding the Veteran's claims.  The examiner, after thoroughly reviewing the file, noting the inconsistencies and providing a summary of the relevant documents, determined that the Veteran does not have residuals of a traumatic brain injury, nor is there consistent evidence for significant traumatic brain injury.  "His history for the headaches and for etiology of the headaches has been inconsistent and has varied substantially throughout the years."  The examiner cited many reports showing that cognitive difficulties were first described years after the alleged TBI and have been attributed to PTSD and other mental health issues by practitioners.  

He noted that headaches became an issue in office visits starting around 2001.  
But in 2006, when the Veteran filed his claim, he started giving a different history to practitioners and stating he had headaches since service (see June 2006 statement, September 2006 VA neurology consultation, and April 2007 record).  TBI was not mentioned until 2007 and the Veteran began stating he received a concussion in service in 2009.  The best summary of the cognitive difficulties was in May 2010.  The examiner did point out that the long period of time between the alleged TBI and onset of headaches and cognitive issues gives strong support for a lack of a causal link.  

There is essentially no credible and competent evidence linking current headaches or residuals of a TBI to a disease or injury in service.  The weight of the evidence is against the claims, and reasonable doubt does not arise.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Withdrawn claims 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

In the present case, in correspondence received by the RO in November 2011, the Veteran withdrew the claims for service connection bilateral hearing loss, tinnitus and GERD.  There remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review these appeals; they are dismissed.  


ORDER

New and material evidence has been received to reopen the claim for service connection for a low back disability.  

Service connection for a low back disability is granted.  

Service connection for a right shoulder disability is granted.  

Service connection for disability of both elbows is granted.  

Service connection for headaches is denied.  

Service connection for a TBI is denied.  

The claim for service connection for GERD is dismissed.  

The claim for service connection for bilateral hearing loss is dismissed.  

The claim for service connection for tinnitus is dismissed.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


